Case 1:21-cv-00376-ALC Document 39-16 Filed 08/13/21 Page 1 of 4




                    Exhibit 15
RDS Key: 9880601 0                                     For Official Use Only                                            Page 1 of 3
                              Case 1:21-cv-00376-ALC Document 39-16 Filed 08/13/21 Page 2 of 4

                                                             FEDERAL LICENSING SYSTEM
                                                                                                                           26-AUG-2020

                                                             License Registration Report




 I License       Number:         9 88     003     07    JE    06010                             Application ID: 3894445

 Special Attention Flags
 Application Type      Disposition                                                                                             Status
 FORM 7                LICENSE ISSUED                                                                                          ACTIVE
   Add Date                 Change Date         Original Issue Date           Expiration Date       Renewal Receive Date    Renewal Date
 04/29/2020                 04/29/2020            04/29/2020                  05/01/2023                                    04/29/2020

 Inspection Date                                  Business Type               Wholesale Indicator         Storage
                                                        T
 Division                                                                     Area Office
 SAN FRANCISCO                                                                LAS VEGAS Ill

       EIN              Licensee/Perm ittee                                            Business Name
(b){3)--(26 USC 6103)
                        JA INDUSTRIES LLC


                         Voice Phone: (702)861-7866                              Fax Phone:
                                        ----------------------------------,
      Premises Address                                                                                              '
                                                                                                                    I


         Street: 249 ELLIOTT RD
''         City: HENDERSON                                         State: NV        Zip Code: 89011
 : County Code:003 _County Name:CLARK

      Mailing Address
          Street
              City                                            _____
                                                                  State-              ip Code(IDIGJ)
RDS Key: 98806010                            For Official Use Only                                              Page 2 of 3
                      Case 1:21-cv-00376-ALC Document 39-16 Filed 08/13/21 Page 3 of 4
   Responsible Person


Status         SSN              Last Name                            First Name                  Middle Name               Cadency
ACTIVE         **************** JIMENEZ                              PABLO                       J
Title                                                          INS Number                       COGENT Number
OWNER
Street
(b) (6)
City                                        State       Zip Code                                              Photo Recd Date
(b) (6)
Email Address
jaindustriesllc@yahoo.com
Date of Birth Phone Nbr Birth State State State State State Race                                              Sex FBI Card Date
(b) (6)
 Country of Birth                                                     Miscellan. Nbr           UPIN         Citizenship
 UNITED STATES                                                                                              U.S.CITIZEN

 Country of Citizenship                                                                      Non-Imgrnt
 UNITED STATES                                                                                 Alien
 Additional Citizenship 1
 Additional Citizenship 2
                                                                                              90 Days
 Documentation Exception                                                                     Residency




                               CHC Clrnce                              NICS Clrnce
CHC Clrnce Status                Date          NICS Clrnce Status         Date         NTN            Relief Status       Relief Date
(b) (6)
  Foreign Address Information
  Street


 City                               Country                                Province                            Postal Code


  RP Comment Date: 04/02/2020
  RP Comments
  ETHNICITY (b) (6)
  AKA JIMENEZ, PAUL J
                                                    -------(b) (6)
                                                    Creator:                             Create Date: 04/02/2020 09:34 am




 NTN History            NICS Clrnce Status History              Clrnce Date History

(b) (6)
RDS Key: 98806010                                                                      Page 3 of 3
                    Case 1:21-cv-00376-ALC   Document
                                         For Official      39-16 Filed 08/13/21 Page 4 of 4
                                                      Use Only

   Comments



                                    Text                                Create Date    Create Userid
COVID-19
NEW APP, BG CLEARED, PHOTO AND FPC ARE WITH 9-88-00873, APP TO
                                                                        04/02/2020
                                                                        04/08/2020
                                                                                      (b) (6)
FIELD




    Payments

                             Expiration    Transaction    Transaction                          Check
 Control Number               Code         Code             Amount       GLA Date              Number

 LI20032570734                 3E            LF           $150                                46002177
 LI20032570734                 3E            AA           -$150                               46002177




    Out of Business Info




    Explosives Storage Info
    Storage Type    Street                               City             State       ZIP
